Fish, 0. J.
The action being for the negligent homicide of the plaintiff’s husband, there being no complaint that any error of law was committed upon the trial, and the jury being authorized to find from the evidence that the plaintiff’s husband could, by the exercise of ordinary care, have avoided the consequences to himself of the defendant’s negligence, it can not be said that a verdict in favor of the defendant was without evidence to support it, and therefore the judge did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur, except Hill, J., not presiding.